FILED
                             NOT FOR PUBLICATION                            APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT LEE GOOD,                                  No. 11-56392

               Plaintiff - Appellant,             D.C. No. 2:11-cv-06349-UA-
                                                  DUTY
  v.

JACQUELINE F. ARRINGTON; et al.,                  MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Robert Lee Good appeals pro se from the district court’s order denying his

request to proceed in forma pauperis (“IFP”). We have jurisdiction under 28

U.S.C. § 1291. We review de novo a determination that a complaint lacks arguable

substance in law or fact. Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 1987). We review for an abuse of discretion the denial of leave to

proceed IFP. Id. We affirm.

      The district court did not abuse its discretion by denying Good’s request to

proceed IFP because it lacked subject matter jurisdiction. See 28 U.S.C. § 1332(a)

(requiring complete diversity of citizenship); Provincial Gov’t of Marinduque v.

Placer Dome, Inc., 582 F.3d 1083, 1086-87 (9th Cir. 2009) (discussing

requirements for federal question jurisdiction under 28 U.S.C. § 1331); see also

Nevada v. Bank of Am. Corp., 672 F.3d 661, 673 (9th Cir. 2012) (“[A] court may

raise the question of subject matter jurisdiction, sua sponte, at any time during the

pendency of the action.” (citation and internal quotation marks omitted)).

      Moreover, the district court correctly concluded that the State is entitled to

Eleventh Amendment sovereign immunity, and that Good’s § 1983 claim against

the State is barred by the Rooker-Feldman doctrine. See Noel v. Hall, 341 F.3d

1148, 1164 (9th Cir. 2003) (“If a federal plaintiff asserts as a legal wrong an

allegedly erroneous decision by a state court, and seeks relief from a state court

judgment based on that decision, Rooker-Feldman bars subject matter jurisdiction

in federal district court.”); Brooks v. Sulphur Springs Valley Elec. Co-op., 951 F.2d

1050, 1053 & n.1 (9th Cir. 1991) (except for suits for prospective relief against

state officials, “[t]he Eleventh Amendment’s jurisdictional bar . . . applies whether


                                           2                                      11-56392
the relief sought is legal or equitable in nature”).

      Finally, Good’s action was frivolous because the lack of diversity

jurisdiction had been explained to Good in a prior action. See Tripati, 821 F.2d at

1370 (“A district court may deny leave to proceed in forma pauperis at the outset if

it appears from the face of the proposed complaint that the action is frivolous or

without merit.”).

      Contrary to Good’s contentions, because the district court properly

concluded that it lacked subject matter jurisdiction, it had no power to rule on the

merits of his state law claims or address his motion for preliminary and permanent

injunction. See Wages v. IRS, 915 F.2d 1230, 1234 (9th Cir. 1990).

      To the extent that Good appeals from the district court’s order dismissing his

prior action against defendants, we lack appellate jurisdiction because Good failed

to file a notice of appeal in that separate action. See Fed. R. App. P. 4(a)(1)(A)

(establishing the time for filing a notice of appeal).

      AFFIRMED.




                                            3                                   11-56392